Citation Nr: 1615460	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-43 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as a residual of anthrax vaccination. 

2.  Entitlement to service connection for a psychiatric disorder, to include as a residual of anthrax vaccination. 

3.  Entitlement to service connection for peripheral vestibular disorder, to include as a residual of anthrax vaccination. 


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976 and from February 2003 to May 2003.  He also had periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) as a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran's appeal was previously before the Board in February 2013, February 2014, and August 2014.  Most recently, in December 2015, the Board, among other actions, remanded the instant issues on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  Thereafter, the AMC issued a January 2016 supplemental statement of the case (SSOC), continuing the previous denials of the Veteran's claims as to those issues.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for a left shoulder disorder and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Peripheral vestibular disorder did not have its clinical onset in service and is not otherwise related to active duty.





CONCLUSION OF LAW

The criteria for establishing service connection for peripheral vestibular disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Moreover, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

By a letter dated in April 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was advised of the evidentiary requirements for establishing service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), private treatment records, Social Security Administration (SSA) disability records, VA treatment records, VA examination report and opinions, and lay statements.  These VA treatment records included updated records, in compliance with the directives of the Board's December 2015 remand.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.

In addition, the Veteran was provided a VA examination and opinion in September 2015 in connection with his claim.  Also, pursuant to the Board's December 2015 remand instructions, the Veteran was provided with an addendum opinion.  The Board finds that the examination report and opinions, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty-to-assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

Following the Board remand in December 2015, updated VA treatment records were obtained, and the Veteran was provided with an addendum opinion.  The Board finds that the AMC substantially complied with the Board's December 2015 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to demonstrate (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by an existing service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Moreover, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran claims that he suffers from dizziness and hot flashes that is related to his active service.  He has indicated that these symptoms may be related to anthrax vaccinations he received during service and/or his service-connected gastroesophageal reflux disease (GERD).  He has stated that he developed these symptoms "eventually and afterwards" following his initial anthrax vaccination in February 2003.  See October 2010 VA Form 9; September 2010 Form SSA-3373-BK-SP, p. 8.  However, upon review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran had an in-service incurrence of a disease or injury characterized by dizziness and hot flashes or that any current disability characterized by the same is causally related to service.  Accordingly, the Board concludes that service connection is not warranted, as crucial elements for establishing service connection on a direct and secondary basis have not been shown.  See Shedden, supra; Allen, supra.

First and foremost, a September 2015 VA examination shows that the Veteran was diagnosed with peripheral vestibular disorder in connection with his complaints of dizziness and hot flashes.  At the examination, the Veteran described his condition with the following symptomatology: dizziness, whirling, nausea, and sweating.  Therefore, the Board finds that the Veteran has a current disability, establishing the first element for service connection on a direct and secondary basis.

Turning to the next element for establishing service connection on a direct basis, in-service incurrence of an injury or disease, the evidence of record does not show that the Veteran suffered from peripheral vestibular disorder during his active service.  Although the STRs show that the Veteran complained of dizziness on February 11, 2003, at the time he was also complaining of stomach pain, nausea, and vomiting, and the doctor ultimately assessed that he was suffering from acute gastroenteritis.  Other than this single instance, a review of the STRs shows no complaints of and/or treatment for dizziness.  The STRs also show no complaints of and/or treatment for hot flashes.  Crucially, the STRs are silent for treatment and/or diagnosis of any disorder characterized by dizziness and hot flashes, to include peripheral vestibular disorder.

While the STRs demonstrate that the Veteran did receive anthrax vaccinations on February 16, 2003 and March 17, 2003, the STRs demonstrate no subsequent complaints of and/or treatment for dizziness and/or hot flashes.  The STRs further demonstrate no complaints, treatment, and/or diagnosis of peripheral vestibular disorder, to include any problems with the ears.  A March 2003 report of medical history, the Veteran denied having or having had ear trouble and dizziness or fainting spells.  In a March 2003 examination report, the Veteran was clinically evaluated as normal as to the head and ears.  Also, in a June 2005 report of medical history, the Veteran endorsed being in good health and denied having or having had ear trouble and dizziness or fainting spells.  In a June 2005 examination report, the Veteran was clinically evaluated as normal as to the head and ears.  Moreover, in health reviews/assessments in December 2004, February 2005, and December 2005, the Veteran reported having no medical problems.  Furthermore, in a June 2005 immunization contraindication checklist, the Veteran reported that he never had any unusual reaction following an immunization.

Additionally, other than the in-service anthrax vaccinations, the Veteran has failed to provide any clear theory or indication as to the in-service event and/or series of events that he attributes to his current condition.  It was not until the filing of the Veteran's claim in February 2008, almost 5 years after separation from active service that the Veteran presented with complaints of dizziness and hot flashes.  The Veteran's VA treatment records only show complaints of dizziness in social work notes starting in January 2014.  Complaints of dizziness are otherwise absent from the treatment records.  In fact, primary care notes dated in May 2006, October 2006, January 2007, May 2007, September 2008, February 2009, July 2009, October 2013, April 2014, September 2014, January 2015, March 2015, May 2015, and October 2015 note no dizziness or vertigo under a review of the Veteran's systems as to the head and ears.

Hence, the Board finds that based on this evidence of record as described above, the Veteran most likely did not experience peripheral vestibular disorder in service and/or symptoms of the disorder were not manifested during service, as it seems reasonable to assume that if the Veteran was suffering from dizziness and hot flashes since service, he would have mentioned it at some point during his medical care over the years, whether it was before he separated from active service or sometime shortly thereafter.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (the Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  His denial of having or having had pertinent symptoms in 2003 and 2005 undercuts any claim that symptoms persisted after the 2003 vaccine.  

As to the final element of establishing service connection on a direct and secondary basis, nexus, there is no competent evidence of record that establishes a causal relationship between the Veteran's current peripheral vestibular disorder and his active service, to include his service-connected GERD.  Instead, in a December 2015 VA addendum opinion, the providing physician opined that the Veteran's peripheral vestibular disorder was less likely than not (less than 50% probability) due to any incident that occurred during service, including the anthrax vaccination.  The physician, in support of this opinion, stated that "the medical literature does not include vertigo as a sequela of the vaccination."  Moreover, the physician further opined that the peripheral vestibular disorder was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected GERD and that the Veteran's service-connected GERD less likely than not (less than 50 percent probability) caused a worsening of any currently diagnosed peripheral vestibular disorder beyond the normal progress of that disease.  The physician, in support of these opinions, stated that "there exist no established relationship in the medical literature between vertigo and GERD."  

In finding that service connection for peripheral vestibular disorder is not warranted based on the aforementioned negative nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, generally, etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Thus, although the Veteran has indicated through various statements that his current condition is related to service and/or related to his service-connected GERD, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such etiological conclusions.  See Jandreau, supra.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this instance, and the claim of service connection for peripheral vestibular disorder must be denied.  See 38 U.S.C.A. §§ 1110; 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for peripheral vestibular disorder, to include as a residual of anthrax vaccination, is denied.


REMAND

Regarding the claim for a left shoulder disorder, in the December 2015 VA addendum opinion, the examiner opined that the Veteran's "left shoulder osteoarthritis or left glenohumeral joint osteoarthritis was less likely than not caused by or result from military service, to include his receipt of anthrax vaccination in February and March 2003."  In part, the examiner reasoned that the Veteran's STRs were "silent for condition claimed in respect to left shoulder pain."  However, in a May 2003 report of medical history, the Veteran endorsed having painful shoulder.  Moreover, a May 2003 examination report demonstrates that the Veteran was clinically evaluated as abnormal as to the upper extremities.  In this regard, the examiner summarized the abnormality as "Rotator Cuff Sprain/Weakness."

Concerning the claim for a psychiatric disorder, in the December 2015 VA addendum opinion, the examiner opined that "the link between veteran's anxiety disorder and his military activity (including as due to the in service February and March 2003 anthrax vaccinations), cannot be made."  The examiner also opined that "the link between veteran's service connected gastrointestinal disorder and his anxiety disorder (including aggravation) cannot be made."  For both these opinions, the examiner reasoned that there was no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment during military service.  However, in a May 2003 report of medical history, the Veteran endorsed having nervous trouble and frequent trouble sleeping.  In addition, a January 1992 health risk appraisal reflects that the Veteran reported sometimes having repeated or prolonged depression and seriously considered suicide within the past year.

Based on the foregoing, addendum opinions are required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion); see also Barr, 21 Vet. App. at 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED to the AOJ for the following action:

1. Return the claims file to the VA examiner who provided the December 2015 opinion concerning the shoulder (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be available to the examiner, and the examiner should confirm that such records were reviewed.  If the examiner deems it necessary, another examination should be accomplished.

After considering the pertinent information in the record in its entirety, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed left shoulder osteoarthritis or left glenohumeral joint osteoarthritis had its onset in active service or is otherwise related to the Veteran's active service, to include his receipt of anthrax vaccinations in February and March 2003.

In addressing the above question, the examiner shall acknowledge and comment on all relevant assessments, treatments, and complaints concerning the Veteran's left shoulder, to include the May 2003 report of medical history, in which the Veteran endorsed having painful shoulder and the May 2003 examination report reflecting "Rotator Cuff Sprain/Weakness."

Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide support for his or her opinion.  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his or her opinion.

If the examiner determines that he or she cannot provide an opinion on the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (Ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definitive opinion can be obtained.)

2.  Return the claims file to the VA examiner who provided the December 2015 opinion concerning 

psychiatric disorder (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be available to the examiner, and the examiner should confirm that such records were reviewed.  If the examiner deems it necessary, another examination should be accomplished.  

After considering the pertinent information in the record in its entirety, the examiner should provide an opinion as to the following questions: 

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed anxiety disorder had its onset in service or is otherwise related to service, to include his receipt of anthrax vaccinations in February and March 2003.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed anxiety disorder was caused by his service-connected GERD?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected GERD caused a worsening of the Veteran's currently diagnosed anxiety disorder, beyond the normal progress of that disease?

d. If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's currently diagnosed anxiety disorder; and (2) the increased manifestations that are proximately due to the Veteran's service-connected GERD. 

In addressing the above questions, the examiner shall acknowledge and comment on all relevant assessments, treatments, and complaints, to include the a May 2003 report of medical history, in which the Veteran endorsed having nervous trouble and frequent trouble sleeping, and a January 1992 health risk appraisal reflecting that the Veteran reported sometimes having repeated or prolonged depression and seriously considered suicide within the past year.  

Regardless of whether the examiner's opinion is favorable or negative as to any question, the examiner must provide support for his or her opinion.  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his or her opinion.

If the examiner determines that he or she cannot provide an opinion on the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (Ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definitive opinion can be obtained.)


3.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


